internal_revenue_service director exempt_organizations release number release date date november department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil dollar_figure legend organization facility name organization state i dollar amount dollar amount dollar amount dollar amount a l o i m i a f o t e l e l i dear by letter dated december set-aside in the amount of meets the requirements of sec_4942 constitutes a qualifying_distribution under sec_4942 t for the tax_year ended december b i and accordingly you requested a determination that a facts you were created for the purpose of the advancement support and maintenance of collectively as d and hold endowment funds of approximately s erom which has been used for the maintenance and repair of the property a camp for c in h you have legal_title to property known the income for many years f has managed the operations of d and it has been the official camp site for c in h involve the use of this property most of the activities of c in your area your trustees have approved a project to improve a road that you own and is used in the operations of d your project consists of rebuilding approximately lineal feet of road installing sewer lines and extending a water line to your facility you this road serves as the only entrance to d will install gravel adjust drainage along the road repave and landscape the water service is especially needed for fire protection for the larger buildings the sewer service will help insure the protection of the lake environment you have already completed the engineering work and obtained two estimates of the cost to complete the remainder of the project you have requested an approved set_aside of disbursed in the following years and amounts t which you estimate will be e d e l q i total- t the entire project will be completed no later than date law b other than any contribution to sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b ii b any amount_paid to acquire an asset used directly in carrying an organization controlled a private a any a of the code provides that sec_4942 beginning on or after january project within one or more purposes of sec_170 b may be treated as sec_4942 b a qualifying_distribution if the amount meets the requirements of an amount set_aside for a specific for all taxable years b i of the code provides that an amount set_aside for sec_4942 a specific project may be treated as time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a qualifying_distribution if the suitability test at the sec_53_4942_a_-3 amount set_aside within the meaning of paragraph b iii defines as a qualifying_distribution any of sec_3 in which such amounts are set_aside of the code may be treated as qualifying distributions for the but not in the tax_year in sec_53_4942_a_-3 of the foundation and similar excise_tax regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 c b tax_year s which actually paid and paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or the foundation satisfies the cash distribution test if the requirements of sec_4942 are satisfied the requirements of paragraph b is set_aside and ii i or sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of suitable project a plan to erect a building to house the exempt activity of the private_foundation such as a museum a sec_53 a -3 b provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside analysis you have sought timely approval of your set-aside of income in accordance with sec_53_4942_a_-3 i of the regulations your proposed set-aside will be used to as required by sec_4942 a b accomplish purposes described in sec_170 b for the improvement of d the official camp of c in h a road owned by you and utilized in the operation of of the code and sec_53 a - of the code namely you have credibly represented that the amount of the set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 gq b b of the code and sec_53 a - of the regulations your project can better be accomplished by a set-aside of income rather than by the immediate payment of funds because your project will take more than one year to complete and the project cost constitutes more than your annual distributable income the cost of the project also constitutes a large portion of the assets so that prefunding the project would have a deleterious effect on your endowment in addition the set-aside will allow you to complete the project of improving the road and retain control_over the funds so the funds are solely used to improve the road reg a -3 b cites as an example of erect a building to house direct charitable activities of the foundation in a similar fashion your set_aside will be used to improve a road owned by you and used by c therefore you are like the foundation in sec_53 a -3 b museum of the regulations which sets aside funds to build a a suitable project a plan to your project is one in which relatively long-term grants or expenditures must be made and requires expenditures greater than your normal distributable_amount in construction projects of this kind it customary and necessary to pay contractors when services are performed for these reasons the project is better accomplished by a set_aside than through current_distribution of funds is your project therefore satisfies the suitability test as set forth in sec_4942 regulations b i of the code and sec_53_4942_a_-3 of the ruling based on the foregoing the set-aside of t for the taxable_year ending meets the requirements of sec_4942 b i and accordingly constitutes a qualifying_distribution under sec_4942 we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of pledge or obligation to be paid at amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53 a -2 d of the regulations a future date or dates further the a private_foundation as a this ruling is based on the understanding there will be no material changes in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described any changes that may have a bearing is based this ruling letter is directed only to the organizations that requested them sec_6110 cited as precedent of the code provides that they may not be used or please keep a copy of this ruling letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
